Citation Nr: 0622604	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-07 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, the RO denied the 
veteran's claim of entitlement to a separate 10 percent 
rating for each ear for his service-connected tinnitus.  The 
veteran's disagreement with that decision led to this appeal.  
In April 2005, the Secretary of VA instituted a stay on cases 
such as this.  The Secretary lifted the stay in mid-
July 2006, and the Board will now proceed with its 
consideration of the appeal.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is rated 
as 10 percent disabling, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

As no reasonable possibility exists that there is any 
evidence that would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  

Analysis

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260, which specifies the rating criteria for tinnitus, there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, particularly 
38 C.F.R. § 4.25(b), which pertains to VA's combined ratings 
table, and 38 C.F.R. § 4.87, Diagnostic Code 6260, pertaining 
to tinnitus, which VA has interpreted as limiting a veteran 
to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


